NO. 07-10-00500-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  FEBRUARY 7, 2011


                      DAVID HAROLD GREER, JR., APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                NO. 59,244-B; HONORABLE JOHN B. BOARD, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                          ORDER OF ABATE AND REMAND

      Appellant David Harold Greer, Jr., appeals his conviction for felony possession of

a controlled substance and resulting sentence of incarceration.


      The trial court signed a document certifying appellant’s right of appeal. Appellant

did not sign the certification, however. 1 According to the limited information before us,

appellant was represented at trial by appointed counsel. Counsel signed and filed a



      1
         “The certification shall include a notice that the defendant has been informed of
his rights concerning an appeal, as well as any right to file a pro se petition for
discretionary review. This notification shall be signed by the defendant, with a copy
given to him.” Tex. R. App. P. 25.2(d).
notice of appeal. The district clerk’s criminal information sheet states that appellant was

“declared unable to pay costs.”


       On January 7, 2011, the court reporter filed a request for extension of time to file

the reporter’s record.     The reporter grounded the request on appellant’s failure to

designate the record and pay or make arrangements for payment of the reporter’s

record.    By letter, we ordered appellant’s counsel to file a writing by January 24,

evidencing satisfaction of the reasons the reporter specified for requesting additional

time to file the record.    Counsel took no action.       The clerk of this court contacted

counsel by telephone and was advised that he was not appointed as appellant’s

counsel on appeal.


       On January 28, 2011, the clerk of the trial court filed a request for extension of

time to file the clerk’s record. The clerk grounded the request on appellant’s failure to

pay or make arrangements for payment of the clerk’s record and the absence in the

case of appointed appellate counsel. We have not been provided an order of the trial

court relieving trial counsel of his duties on appellant’s behalf. 2


       We abate the appeal and remand the cause to the trial court for further

proceedings.    On remand, the trial court shall utilize whatever means necessary to

secure a certification complying with Rule 25.2(d).

       2
          By accepting appointment to represent an indigent defendant, counsel undertakes the
duty to represent the defendant until charges are dismissed, the defendant is acquitted, appeals
are exhausted, or counsel is relieved of his duties by the court or replaced by other counsel
after a finding of good cause is entered on the record. Tex. Code Crim. Proc. Ann. art.
26.04(j)(2) (West Supp. 2010). Additionally, “[u]nless another attorney is designated, lead
counsel for an appellant is the attorney whose signature first appears on the notice of appeal.”
Tex. R. App. P. 6.1(a).

                                               2
   On remand, the trial court is also directed to immediately notice and conduct a

hearing to:


   1. determine whether good cause exists to relieve appellant’s appointed counsel of
      his duties;

   2. determine whether appellant still wishes to pursue his appeal;

   3. determine whether appellant has retained counsel to prosecute his
      appeal;

   4. determine whether appellant is indigent; and

   5. if appellant is indigent, whether he is entitled to appointed counsel on
      appeal and a free appellate record.

       We further direct the trial court to issue findings of fact and conclusions of law

addressing the subjects numerically itemized above. If, on a finding of good cause, the

trial court relieves counsel of his duties, finds appellant desires to pursue his appeal,

finds appellant is without legal representation, and finds appellant is indigent, then we

direct the trial court to appoint counsel to assist in the prosecution of the appeal and to

order a record of the trial court proceedings be provided to appellant free of charge.

The name, address, telephone number, fax number, and state bar number of the

counsel who will represent appellant on appeal must also be included in the trial court’s

findings of fact and conclusions of law. Furthermore, the trial court shall cause to be

developed 1) a supplemental clerk’s record containing the findings of fact and

conclusions of law herein required and all orders of the trial court issued as a result of

its hearing on this matter, and 2) a supplemental reporter’s record transcribing the

evidence and argument presented at the hearing on this matter. Additionally, the trial

court shall cause the supplemental record to be filed with the clerk of this court on or
                                            3
before March 9, 2011. Should additional time be necessary for performing these tasks,

the trial court may request same on or before March 9, 2011.

       If the trial court finds appellant desires to pursue his appeal and is entitled to a

free record on appeal, the record shall be filed with the clerk of this court on or before

April 7, 2011. Should the trial court find appellant desires to pursue his appeal but is not

entitled to a free record, the record shall be filed with the clerk of this court on or before

April 7, 2011 subject, however, to appellant’s compliance with the requirements of Rule

of Appellate Procedure 35.3. Tex. R. App. P. 35.3. Additional deadlines shall fall in

accordance with the appellate rules. See Tex. R. App. P. 38.6.


       It is so ordered.

                                                         Per Curiam




Do not publish.




                                              4